Citation Nr: 0001157	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a left hip disability due 
to medical treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1947.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Fort Harrison, Montana, Regional 
Office (RO).    


REMAND

The veteran asserts, in essence, that he incurred a left hip 
disability because the VA allowed him to go 15 years without 
surgery on his left hip.  He contends that he has asked the 
VA to give him hip surgery time after time, since 1983, and 
each time, the VA refuses to perform the surgery.  The 
veteran argues, in essence, that his left hip disability has 
worsened as a result of the VA not treating the left hip or 
performing surgery.  He also asserts that in January 1983, 
his transfer papers were lost at Fort Harrison VA Medical 
Center and he was forced to hitch hike 200 miles in freezing 
cold weather back to his home. 

Review of the record reveals that the RO obtained copies of 
the veteran's treatment records from the Fort Harrison VA 
medical center dated in 1981, 1982, 1983, May 1984, and 
January 1991 to June 1991.  The RO also obtained copies of 
the veteran's treatment records from the VA medical center in 
Denver, Colorado dated in July 1981 and from the Salt Lake 
City VA medical center dated in January to February 1983.  

However, it appears that there are pertinent VA treatment 
records that are not associated with the claims folder.  In a 
June 1995 rating decision, the RO refers to VA treatment 
records from the Fort Harrison VA medical center, dated in 
September 1985 and VA treatment records from the Salt Lake 
City VA medical center dated from February 1983 to July 1986.  
The RO also refers to VA treatment records, dated in 1994 and 
1995, from the Seattle, Washington, VA Medical Center.  
Review of the record reveals that all such records are not 
associated with the claims folder.  The Board finds that such 
records are pertinent to the veteran's claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that there was some duty to assist the 
appellant in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a) (West 1991) when the appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
records, to include records of evaluation or treatment in a 
VA facility, are in the constructive possession of VA at the 
time of adjudication.  Thus, the Board finds that the RO 
should attempt to obtain, and associate with the claims 
folder, copies of the veteran's VA treatment records in 
question from the VA medical centers located in Fort 
Harrison, Montana, Salt Lake City, Utah, and Seattle, 
Washington.  If the VA medical centers are unable to locate 
the records in question, documentation of the search efforts 
and results should be associated with the claims folder.  

Under the circumstances, the Board remands this case to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers, including VA medical 
facilities, who treated him for his left 
hip disability since 1982.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should obtain from the VA 
medical center located in Fort Harrison, 
Montana, copies of the veteran's VA 
treatment records dated from 1984 to 
present.  The RO should also obtain 
copies of the veteran's treatment records 
from the VA medical center located in 
Salt Lake City, Utah, dated from 1983 to 
present, including the hospitalization 
progress notes dated in February 1993, 
and the orthopedic clinical records dated 
in July 1986.  The RO should also obtain 
copies of the veteran's VA treatment 
records, dated in 1994 and 1995, from the 
Seattle, Washington, VA medical center.  
If the VA medical centers are unable to 
locate the records in question, 
documentation of the search efforts and 
results should be associated with the 
claims folder.  If the records have been 
transferred to another facility or 
retired, it should be so noted and any 
indicated follow-up by the RO should be 
made.  

3.  Thereafter, the RO should review the 
record and re-adjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
left hip disability.  

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


